Name: Decision of the EEA Joint Committee No 2/95 of 27 January 1995 amending Annex I (Veterinary and phytosanitary matters) to the EEA Agreement
 Type: Decision
 Subject Matter: health;  European construction;  agricultural policy;  food technology;  economic policy;  agricultural activity
 Date Published: 1995-03-02

 2.3.1995 EN Official Journal of the European Communities L 47/22 DECISION OF THE EEA JOINT COMMITTEE No 2/95 of 27 January 1995 amending Annex I (Veterinary and phytosanitary matters) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex I to the Agreement was last amended by Decision of the EEA Joint Committee No 12/94 of 28 September 1994 amending Annex I (Veterinary and Phytosanitary matters) and Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement (1); Whereas Commission Directive 94/17/EC of 22 April 1994 amending Council Directive 70/524/EEC concerning additives in feedingstuffs (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following indent shall be added in point 1 (Council Directive 70/524/EEC) of Chapter II of Annex I to the Agreement, before the adaptations:  394 L 0017: Commission Directive 94/17/EC of 22 April 1994 (OJ No L 105, 26. 4. 1994, p. 19). Article 2 The texts of Directive 94/17/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 March 1995, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 27 January 1995. For the EEA Joint Committee The President G. J. L. AVERY (1) OJ No L 292, 12. 11. 1994, p. 39. (2) OJ No L 105, 26. 4. 1994, p. 19.